DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the term “comprising” in line 2 which is considered claim terminology that should be avoided.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a breathing condition" in lines 4-5.  However, “a breathing condition” has already been recited in claim 1, line 1.  Thus, it is unclear if the second occurrence of “a breathing condition” is the same breathing condition as in line 1 or if the second breathing condition can be another breathing condition.  It is suggested that the limitation be amended to read “the breathing condition” to overcome the rejection.
Claims 2-10 are rejected based solely on their dependency to rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Michalak (US 2016/0165972).
As to claim 1, Michalak discloses a method for treating a breathing condition (mouth breathing during sleep which can lead to apneas, paragraph [0010],[0011]), comprising: providing a face strip 10 (Figs. 1-7) having an adhesive layer 50 (Fig. 2, Fig. 7, paragraph [0021]) and a mesh layer 70 disposed on the adhesive layer 50 (Fig. 7, paragraph [0020]); applying the adhesive layer to a mouth of a patient diagnosed with a breathing condition comprising at least one of a dry mouth, a sore throat, nasal congestion, or hypoxia (paragraph [0009] describes that the permeation 40 is used as a restricted channel to breathe through if the user has clogged nasal passages, i.e., nasal congestion; in other words, the device can be used on a patient who has nasal congestion as it still allows limited air flow through the mouth); covering the patient’s mouth with the face strip 10 and providing resistance from the face strip 10 at the patient’s mouth; and increasing nasal respiration with the face strip 10 (paragraph [0027]); wherein the face strip reduces or prevents the incidence of the breathing condition (curtails mouth breathing during sleep and prevents sleep apnea, paragraphs [0010]-[0011]).
As to claim 2, Michalak discloses increasing resistance to oral respiration with the face strip 10 (Abstract, by limiting the effective diameter of the mouth of the user).
As to claim 3, Michalak discloses that the face strip 10 defines an opening 40 extending through the adhesive layer; and further comprising breathing through the opening 40 (see Figs. 2, Fig. 7, paragraph [0019]).
As to claim 4, Michalak discloses that the mesh layer 70 is disposed over the opening 40 (see Fig. 2, Fig. 7, paragraph [0019], the permeation 40 is a mesh, gas-permeable fabric); and further comprising filtering air with the mesh layer 70 (it is inherent that the mesh, gas permeable fabric will filter at least some larger particles from the air through the act of the user breathing through it, paragraph [0019]).
As to claim 6, Michalak discloses adhering the adhesive layer on the patient’s lips (paragraph [0020]).
As to claim 7, Michalak discloses conforming the face strip to a curvature of the patient’s face (paragraph [0019], pad 10 is soft and flexible; paragraph [0027], the pad has a contoured shaping at the bottom to conform to the curvature of the chin).
As to claim 10, Michalak discloses further removing the face strip by pulling at least one release tab 60 extending from an end of the face strip 10 (Fig. 6, paragraph [0027]).
As to claim 11, Michalak discloses a method of breathing training (reducing mouth breathing during sleep which can lead to apneas), comprising: providing a face strip 10 (Figs. 1-7) having an adhesive layer 50 (Fig. 2, Fig. 7, paragraph [0021]) and a mesh layer 70 disposed on the adhesive layer 50 (Fig. 7, paragraph [0020]); applying the adhesive layer 50 to a mouth of a user; covering the user’s mouth with the face strip 10 (paragraph [0027]) and providing resistance from the face strip 10 at the user’s mouth (Abstract, by limiting the effective diameter of the mouth of the user); and breathing through an opening 40 in the face strip 10 (see Figs. 2, Fig. 7, paragraph [0019], in the event that the user's nasal passage becomes clogged, and alternate breathing through the mouth is required).
As to claim 12, Michalak discloses that the opening defines an area less than an area of the user’s nostrils (The cylindrical permeation 40, as shown in Fig. 3, has a preferred diameter of about a quarter inch (or radius = 3.2mm), which corresponds to a cross-sectional area (A=π*r2) of about 32 square millimeters.  Further, according to applicant’s specification, in paragraph [0068], “Entry and exit points of a nasal cavity (i.e., the two nostrils) generally have a total area of approximately 350 square millimeters. However, humans generally use only one nostril when breathing nasally (e.g., approximately 175 square millimeters)”.  Thus, since Michalak’s area of permeation/opening 40 is preferably about 32 square millimeters, it is well within the claimed range of being less than the area of the user’s nostrils.
As to claim 13, Michalak discloses that the opening defines an area less than approximately 350 square millimeters (the cylindrical permeation 40, as shown in Fig. 3, has a preferred diameter of about a quarter inch (or radius = 3.2mm), which corresponds to a cross-sectional area (A=π*r2) of about 32 square millimeters, well within the claimed range of less than 350 square millimeters).
As to claim 14, Michalak discloses that the area is less than approximately 175 square millimeters (the cylindrical permeation 40, as shown in Fig. 3, has a preferred diameter of about a quarter inch (or radius = 3.2mm), which corresponds to a a cross-sectional area (A=π*r2) of about 32 square millimeters, well within the claimed range of less than 175 square millimeters).
As to claim 15, Michalak discloses that the area is less than approximately 125 square millimeters (the cylindrical permeation 40, as shown in Fig. 3, has a preferred diameter of about a quarter inch (or radius = 3.2mm), which corresponds to a cross-sectional area (A=π*r2) of about 32 square millimeters, well within the claimed range of less than 125 square millimeters).
As to claim 16, Michalak discloses engaging in nasal respiration (paragraph [0011]).
As to claim 17, Michalak discloses exhaling exclusively through the opening in the face strip (paragraph [0019], in the event that the user's nasal passage becomes clogged, and alternate breathing through the mouth is required).
As to claim 18, Michalak discloses inhaling through a nasal passage (paragraph [0011]).
As to claim 19, Michalak discloses inhaling through the opening 40 in the face strip (paragraph [0019], in the event that the user's nasal passage becomes clogged, and alternate breathing through the mouth is required).
Claims 1, 5, 8-11, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Black et al. (US 2014/0251335).
As to claim 1, Michalak discloses a method for treating a breathing condition (paragraph [0002]), comprising: providing a face strip 10 (Fig. 1, Fig. 2) having an adhesive layer 14 (paragraph [0034]) and a mesh layer 12 (paragraph [0030], membrane 12 may be a mesh that allows limited airflow through the membrane 12) disposed on the adhesive layer 14 (see Fig. 1B, the adhesive 14 is applied to the surface 12A of membrane/mesh 12); applying the adhesive layer to a mouth of a patient (see Fig. 1A) diagnosed with a breathing condition comprising at least one of a dry mouth, a sore throat, nasal congestion, or hypoxia (sleep-related dry mouth, paragraph [0007]); covering the patient’s mouth with the face strip 10 (see Fig. 1A) and providing resistance from the face strip 10 at the patient’s mouth (for application over the user’s mouth to hold the mouth closed, paragraph [0007]); and increasing nasal respiration with the face strip (facilitates normal nasal breathing, paragraph [0007]); wherein the face strip reduces or prevents the incidence of the breathing condition (reduces sleep-related dry mouth, paragraph [0007]).
As to claim 5, Black discloses maintaining a patient’s lips with the face strip in a closed position (for application over the user’s mouth to hold the mouth closed, paragraph [0007]).
As to claim 8, Black discloses that the patient is not diagnosed with sleep apnea (can be used to reduce snoring or other breathing problems while sleeping, and/or to improve sleep-related dry mouth and dry-mouth-related oral and dental disease, paragraph [0002]; see also, paragraph [0052], “In addition, the adhesive devices herein may hold the mouth closed without a PAP device to encourage nasal breathing, thereby reducing snoring, mouth dryness, and/or other problems encountered when the user otherwise breathes through their mouth”).
As to claim 9, Black discloses applying at least one of a mandibular advancement device or a continuous positive air pressure device to the patient (paragraph [0014], can be used in conjunction with a PAP nasal device). 
As to claim 10, Black discloses further removing the face strip by pulling at least one release tab 16’ (Fig. 2A) extending from an end of the face strip (paragraph [0038]).
As to claim 11, Black discloses a method of breathing training (Abstract, for inhibiting mouth breathing and improving nasal breathing), comprising: providing a face strip 10’’’ (Fig. 2C) having an adhesive layer 14 (paragraph [0034]) and a mesh layer 12 (paragraph [0030], membrane 12 may be a mesh that allows limited airflow through the membrane 12) disposed on the adhesive layer 14 (see Fig. 1B, the adhesive 14 is applied to the surface 12A of membrane/mesh 12); applying the adhesive layer 14 to a mouth of a user; covering the user’s mouth with the face strip and providing resistance from the face strip at the user’s mouth (for application over the user’s mouth to hold the mouth closed, paragraph [0007]); and breathing through an opening 22’’’ (Fig. 2C) in the face strip 10’’’ (paragraph [0042], when the user breaths with a pressure above the threshold).
As to claim 16, Black discloses engaging in nasal respiration (paragraph [0007], under normal use, the user’s lips are held closed to encourage natural nasal breathing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman (US 2016/0302961), in view of Black et al. (US 2014/0251335).
As to claim 11, Seaman discloses a method of breathing training (for treatment of disordered breathing/periodic mouth breathing, paragraph [0109]), comprising: providing a face strip 10 (Figs. 1-6) having an adhesive layer 210 (Figs 3-5, paragraph [0109]) and a mesh layer 222 (Figs. 3-5) disposed on the adhesive layer 210 (paragraph [0110], non-adhesive area 222 can be a gauze); applying the adhesive layer 210 to a mouth of a user (adhered to the peri-oral skin, paragraph [0110]); covering the user’s mouth with the face strip 10 and providing resistance from the face strip at the user’s mouth (prevents airflow through the mouth, paragraph [0065]).  
Seaman does not disclose breathing through an opening in the face strip. However, Black teaches a face strip (10’’’, Fig. 2C) for providing resistance to mouth breathing, the strip 10’’’ having an opening 22’’’ through which the user can breathe, accessible only when breathing exceeds a predetermined pressure threshold to open detachable patch 22’’’ (Fig. 2C, paragraphs [0041]-[0042]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the method of Seaman to include an opening and detachable patch in the face strip, as taught by Black, in order to allow the user to breathe through their mouth in the event that inadequate airflow is achieved through the nasal passaged alone, while still discouraging regular mouth breathing.
As to claim 20, the modified method of Seaman discloses increasing the user’s heart rate through physical activity (see Seaman, paragraph [0089], device also can be used while exercising).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barakat et al. (US 2003/0149387) discloses an anti-snoring device comprising an adhesive strip applied over the mouth.
Kushida et al. (US 2014/0360502) discloses closure for use during PAP treatment of OSA comprising an adhesive strip applied over the mouth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785